Case 1:20-cv-00543-TH-KFG Document 4 Filed 03/04/21 Page 1 of 2 PageID #: 43



                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JOSE MORUA                                       §

VS.                                              §                  CIVIL ACTION NO. 1:20cv543

F.J. GARRIDO                                     §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Jose Morua, proceeding pro se, filed the above-styled petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F. Giblin,

United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and applicable orders

of this Court. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the petition be dismissed without prejudice for failure to exhaust

administrative remedies.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner filed objections to the Report

and Recommendation. The court must therefore conduct a de novo review of the objections.

       Petitioner states the Bureau of Prisons has failed to calculate and apply earned time credits

based upon his taking a course in recidivism reduction training. He contends he is entitled to this

credit under 18 U.S.C. § 3632(d)(4)(A). Petitioner states he should not be required to exhaust his

administrative remedies in this situation because attempting to do so would be futile.

       As a general matter, federal prisoners must exhaust administrative remedies before seeking

habeas relief under Section 2241. Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994). Exceptions to the

exhaustion requirement apply only in “extraordinary circumstances” when administrative remedies

are unavailable or wholly inappropriate to the relief sought, or where the attempt to exhaust such

remedies would itself be a patently futile course of action.” Id.

       Petitioner does not contend he has completed the administrative remedy process that is

available to him. While he asserts that completing the process would be futile, he provides no
Case 1:20-cv-00543-TH-KFG Document 4 Filed 03/04/21 Page 2 of 2 PageID #: 44



evidence in support of his assertion. He has failed to explain why the Bureau would not consider

his request for administrative remedy in good faith and correct any error it has made in calculating

his sentence. Petitioner’s objections are therefore without merit.

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.              The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. A final judgment shall be entered dismissing the petition.

       SIGNED this the 4 day of March, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
